          Case 3:17-cv-02631-JD Document 50 Filed 02/26/20 Page 1 of 4



 1   Robin Samuel (State Bar No. 173090)                  Richard A. Hoyer (SBN 151931)
     robin.samuel@bakermckenzie.com                       rhoyer@hoyerlaw.com
 2   BAKER & McKENZIE LLP                                 Ryan L. Hicks (SBN 260284)
     1901 Avenue of the Stars, Suite 950                  rhicks@hoyerlaw.com
 3   Los Angeles, California 90067                        HOYER & HICKS
     Telephone: (310) 201-4728                            4 Embarcadero Center, Suite 1400
 4   Facsimile: (310) 201-4721                            San Francisco, CA 94111
                                                          tel (415) 766-3539
 5   Attorneys for Defendant                              fax (415) 276-1738
     AEG MANAGEMENT OAKLAND, LLC
 6                                                        Walter Haines (SBN 71075)
                                                          walter@whaines.com
 7                                                        UNITED EMPLOYEES LAW
                                                          GROUP, PC
 8                                                        5500 Bolsa Avenue, Suite 201
                                                          Huntington Beach, CA 92649
 9                                                        tel (562) 256-1047
                                                          fax (562) 256-1006
10
                                                          Attorneys for Plaintiffs
11                                                        DAWN MAGEE and ROBERT
                                                          SMITH
12
13                                  UNITES STATES DISTRICT COURT
14                               NORTHERN DISTRICT OF CALIFORNIA
15
16   DAWN MAGEE, KIESHA MOORE, and                   Case No. 3:17-cv-02631-JD
     ROBERT SMITH, on behalf of themselves
17   and all others similarly situated,
                                                     JOINT STIPULATION FOR
18                          Plaintiffs,              DISMISSAL OF ENTIRE ACTION
                                                     WITH PREJUDICE
19                    vs.
                                                     [F.R.C.P. 41(a)(1)(A)(ii)]
20   AEG MANAGEMENT OAKLAND, LLC, and
     CONTEMPORARY SERVICES
21   CORPORATION,
22                          Defendants.
23

24
25
26
27
28
                                                 1
                                               JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                         Case No. 3:17-cv-02631-JD
            Case 3:17-cv-02631-JD Document 50 Filed 02/26/20 Page 2 of 4



 1           Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs Dawn

 2   Magee and Robert Smith and Defendant AEG Management Oakland, LLC (“AEG Oakland”), by

 3   and through their respective counsel of record, jointly stipulate to the dismissal of this action in its

 4   entirety with prejudice. This stipulation for dismissal is based on the following facts:

 5           1.      On May 10, 2017, non-party Chenille Campbell filed a lawsuit in the Superior Court

 6   of California, Alameda County, styled Campbell v. AEG Management Oakland, LLC, et. al, Case

 7   No. RG17859830.

 8           2.      The Campbell lawsuit asserted similar and overlapping wage and hour class action

 9   claims to the claims asserted in this action.

10           3.      On July 25, 2017, Plaintiffs Magee and Smith joined in the Campbell lawsuit as party

11   plaintiffs and putative class representatives through the filing of a Second Amended Complaint in

12   that lawsuit.

13           4.      The Second Amended Complaint in the Campbell lawsuit asserts all of the claims that

14   are asserted in this lawsuit.

15           5.      On July 31, 2019, all parties in Campbell lawsuit entered into a Joint Stipulation of

16   Class Action Settlement and Release resolving all of the claims asserted in the Campbell lawsuit.

17           6.      On February 7, 2020, the Alameda County Superior Court granted final approval of

18   the settlement in the Campbell lawsuit and entered judgment on the terms outlined in the settlement

19   stipulation.

20           7.      As a result of the Campbell settlement and judgment, all claims in this action have

21   been fully and finally settled, resolved and adjudicated.

22   ///
23   ///
24   ///
25
26
27
28
                                                         2
                                                      JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                                Case No. 3:17-cv-02631-JD
           Case 3:17-cv-02631-JD Document 50 Filed 02/26/20 Page 3 of 4



 1                                 STIPULATION OF DISMISSAL

 2         IT IS HEREBY STIPULATED AND AGREED pursuant to Rule 41(a)(1)(A)(ii) of the

 3   Federal Rules of Civil Procedure, by and between Plaintiffs DAWN MAGEE and ROBERT SMITH

 4   and DEFENDANT AEG OAKLAND, that:

 5          1.   All claims in the above-entitled action are dismissed in their entirety with prejudice.

 6          2.   Each party is to bear its own fees and costs.

 7   IT IS SO STIPULATED.
 8
 9   Dated: February 26, 2020                           BAKER & MCKENZIE LLP

10
11                                                      By: /s/ Robin Samuel
                                                           Robin Samuel
12                                                         Attorneys for Defendant
                                                           AEG MANAGEMENT OAKLAND, LLC
13
14   Dated: February 26, 2020                           HOYER & HICKS

15
16                                                      By: /s/ Ryan L. Hicks
                                                           Ryan L. Hicks
17                                                         Attorneys for Plaintiffs
                                                           DAWN MAGEE AND ROBERT SMITH
18

19
     Dated: February 26, 2020                           UNITED EMPLOYEES LAW GROUP
20
21
                                                        By: /s/ Walter Haines
22                                                         Walter Haines
                                                           Attorneys for Plaintiffs
23                                                         DAWN MAGEE AND ROBERT SMITH
24
25
26
27
28
                                                    3
                                                 JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                           Case No. 3:17-cv-02631-JD
            Case 3:17-cv-02631-JD Document 50 Filed 02/26/20 Page 4 of 4



 1                                           Signature Attestation
 2           Pursuant to N.D. Local Rule 5-1(i)(3), Counsel for Defendant AEG Oakland attests that

 3   Counsel for Plaintiffs, on whose behalf this filing also is submitted, concur in its content and have

 4   authorized its filing.

 5   Dated: February 26, 2020                              BAKER & MCKENZIE LLP
 6
 7                                                         By: /s/ Robin Samuel
                                                              Robin Samuel
 8                                                            Attorneys for Defendant
                                                              AEG MANAGEMENT OAKLAND, LLC
 9

10
11

12
13
14
15
16
17
18

19

20
21

22
23

24
25
26
27
28
                                                       4
                                                     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                               Case No. 3:17-cv-02631-JD
